Luke, J.
W. R. Kingston was convicted under an indictment charging him with involuntary manslaughter, in that he ran down and killed J. E. Wilkins on Lucile Avenue, a public street in the City of Atlanta, with an automobile, which was at the time being driven on the wrong side of the street and at an excessive rate of speed, in violation of sections 21 and 53 of the ordinances of the City of Atlanta.
1. Upon conflicting evidence the jury had the right to conclude that the defendant was guilty as charged; and this court can not say that the trial judge erred in overruling the general grounds of the motion for a new trial.
2. The ground of the motion for a new trial based upon alleged newly discovered evidence is defective, (1) because the affidavits in support of the witnesses upon whose alleged newly discovered evidence a new trial is sought fail to name any associate of such witnesses (Civil Code (1910), § 6086; Hart v. State, 36 Ga. App. 673 (2), 137 S. E. 798; Ivey v. State, 154 Ga. 63 (6), 113 S. E. 175); Crosby v. State, 34 Ga. App. 235) (128 S. E. 817), and (2) because the bare recital in the affidavit of movant that said evidence could not have been discovered before trial*and conviction by the exercise of ordinary diligence is a mere conclusion, and not binding upon the trial judge. Hart v. State, supra; Taylor v. State, 132 Ga. 235 (3) (63 S. E. 1116); Tyre v. State, 35 Ga. App. 579 (134 S. E. 178). Furthermore, the alleged newly discovered evidence was largely cumulative, and the affidavits for the defendant were contradicted in material matters by the counter-affidavits of the State. In these circumstances this court can not say that the judge abused his discretion in overruling the ground of the motion for a new trial based upon alleged newly discovered evidence. In this connection see Bradford v. Brand, 132 Ga. 642 (64 S. E. 688); Hayes v. State, 16 Ga. App. 334 (85 S. E. 253).

Judgment affvrmed.


Broyles, G. J., and Bloodworth, J., concur.